                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


MANAGING MEMBERS OF                             )
EDGEWOOD PARTNERS MOBILE                        )
HOME PARK (MHP), LLC, WEST                      )
COAST INVESTORS GROUP,                          )
CHRISTOPHER J. LUND, and                        )         No. 2:18-cv-02256-TLP-dkv
MARGARET MAHON,                                 )
                                                )
       Plaintiffs,                              )
                                                )         JURY DEMAND
v.                                              )
                                                )
NON-MANAGING MEMBERS OF                         )
EDGEWOOD MPH PARTNERS, LLC, et                  )
al.,                                            )
                                                )
       Defendants.                              )


         ORDER ADOPTING THE REPORT AND RECOMMENDATION


     This is a contract case. Plaintiffs, proceeding pro se, filed suit against the Non-

Managing Members of Edgewood MHP Partners, LLC and twenty-two other defendants.

(ECF No. 41.) Defendants Southern California GI and Liver Centers (“SCGL”) and Dr.

Tarek Hassanein filed a motion under Rules 12(b)(2)–(3) and 12(b)(6) of the Federal Rules

of Civil Procedure to dismiss the Second Amended Complaint. (ECF No. 66.) The

Magistrate Court issued a Report and Recommendation (R&R) (ECF No. 88)

recommending that the Motion be granted and the action against those certain Defendants

be dismissed for failure to prosecute under Rule 41(b) of the Federal Rules of Civil

Procedure. (Id. at PageID 704.)
     The Magistrate Judge determined that Plaintiffs failed to respond to the motions to

dismiss and they failed to respond to the Magistrate Court’s Order to Show Cause. (Id. at

PageID 703.) The show cause order warned Plaintiffs that failure to timely respond would

result in the Magistrate Court’s recommendation that the action be dismissed for failure to

prosecute under Rule 41(b) of the Federal Rules of Civil Procedure. (Id.)

     Pursuant to Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days after being

served with a copy of the recommended disposition, a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Civ. P.

72(b)(2). No party objected to the R&R and the time for filing objections has expired. See

Fed. R. Civ. P. 5(b)(2), 6(d), 72(b)(2).

     “When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes. Having reviewed the R&R, the Court finds no clear error

and ADOPTS the Report and Recommendation (ECF No. 88) in its entirety.

     Thus, the Motion to Dismiss is GRANTED. The claims against Defendants SCGL

and Dr. Hassanein are DISMISSED WITH PREJUDICE.

     SO ORDERED, this 7th day of January, 2019.

                                             s/Thomas L. Parker
                                            THOMAS L. PARKER
                                            UNITED STATES DISTRICT JUDGE




                                             2
